Mr. Justice Eakin
delivered the opinion of the court.
Defendant was indicted on February 28, 1913, charged with the crime of contributing to the delinquency of a minor, to which, on the same day, he pleaded not guilty; and on December 11, 1913, he moved the court, under Section 1701, L. O. L., to dismiss the indictment for the reason that the case was not brought to trial at the next term of the court after the finding thereof. The motion was denied. The case comes within the holding in State v. Rosenberg, ante, p. 389, just decided, to which reference is hereby made as controlling here.
The order is overruled and the indictment dismissed.
Reversed. Indictment Dismissed.
Mr. Justice Bean, Mr. Justice McNary and Mr. Justice Moore concur.
Mr. Chief Justice McBride not sitting.